John D. Killian, 3rd, Deputy Attorney General, and Thomas D. McBride, Attorney General,
You have. requested an opinion from this de*431partment interpreting. section 903 of The Vehicle Code.1 In particular, you inquire whether in .computing the fine to be paid for excess weight of a commercial motor vehicle or truck tractor, a tolerance of three percentum of the maximum weight allowed must be deducted from the gross excess weight of the vehicle and load. In point of illustration, suppose a commercial vehicle allowed a maximum gross weight of 50,000 pounds is found to weigh 54,000 pounds. By virtue of a tolerance of three percentum, the vehicle may weigh 51,500 pounds and not be subject to the penalties imposed by the act. Is the operator to be fined on the basis of excess weight of 4,000 pounds or 2,500 pounds?
Section 903 of The Vehicle Code2 contains schedules of the maximum gross weight in pounds allowable for all classes of commercial motor vehicles and truck tractors. The penalty provision thereof states in pertinent part:
“Any person operating any vehicle or combination of vehicles, upon any highway, with a gross weight or with weight on any axle or wheel exceeding by more than three (3) per centum the maximum weight allowed in that particular case, shall, upon summary conviction before a magistrate, be sentenced to pay the costs of prosecution and a fine for each and every pound of excess above the maximum weight allowed according to the following schedule: . . .” (Italics supplied.)
In view of the plain wording of the above quoted statute, it is our opinion and you are accordingly advised that fines levied under section 903 of The Vehicle Code for excessive weight of commercial vehicles and tractors must be based upon the entire amount *432of weight in excess of the maximum weight allowed for the particular class of vehicle, and that in computing the fine no deduction from such amount may be made for the three percentum tolerance. Thus, in the illustration given above, the operator would be fined on the basis of excess weight of 4,000 pounds.

 The Vehicle Code of May 1, 1929, P. L. 905, as finally amended by the Act of February 18, 1957, P. L. 3, sec. 1, 75 PS §453.


 Subsections (a) to (d); 75 PS §453 (a) and (d).